 

Exhibit 10 (e)

 

SI TECHNOLOGIES, INC.

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT is made by and between SI Technologies, Inc., a Delaware
corporation (the “Company”), and Marvin Moist (the “Employee”), as of September
10, 2004 (the “Effective Date”), with reference to the following facts:

 

The Company may engage from time to time in discussions concerning transactions
which could result in a change in control of the Company through a merger, sale
of stock or assets, or otherwise.

 

These discussions and the attendant uncertainties caused by such discussions may
have an unsettling effect on key management employees.

 

It is in the best interests of the Company that such key management employees,
including Employee, do not terminate employment as a result of such
uncertainties but continue to be employed by the Company and, if a transaction
is approved by the Board, assist in completing a transaction.

 

The Board believes that these key management employees are more likely to remain
with the Company notwithstanding these uncertainties if the Company agrees to
provide to them severance compensation if their employment terminates following
a Change in Control.

 

The Board has also determined that it would be in the best interests of the
Company to preclude key employees from competing with the Company should their
employment terminate after a Change in Control.

 

As further consideration for the agreement to provide severance compensation,
this Agreement also includes certain restrictive covenants by which the Employee
agrees to refrain for a certain time from competition with the Company, from
disclosure of confidential information the Employee possesses concerning the
Company, and from any interference with relationships between the Company and
other employees and persons and organizations doing business with the Company.

 

Such restrictive covenants and the availability to the Company of the services
of the Employee after the date hereof are important considerations in the
Company’s decision to provide the severance benefits under this Agreement, and
the Company is unwilling to provide the benefits set forth below to Employee
unless Employee executes and delivers this Agreement to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and in further consideration of services performed and to be performed
by the Employee for the Company, the parties hereto agree as follows:

 

  1. Definitions

 

For purposes of this Agreement (including the Recitals), the following terms
shall have the meanings set forth below:

 

- 108 -



--------------------------------------------------------------------------------

“Applicable Period” shall equal six months.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean:

 

the willful and continued failure by the Employee to substantially perform his
material duties (other than any such failure resulting from the Employee’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a notice of termination by the Employee for Good
Reason); or the willful engaging by the Employee in misconduct which is
materially injurious to the Company, monetarily or otherwise; or the material
breach by Employee of his obligations under this Agreement.

 

No act, or failure to act, on the Employee’s part shall be considered “willful”
unless done or omitted to be done by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.

 

“Change in Control” of the Company shall occur if:

 

any person (as defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act),
other than an Excluded Person, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, of
35% or more of combined voting power of the Company’s then outstanding
securities; the occurrence within any 12-month period during the term of this
Agreement of a change in the Board with the result that the Incumbent Members do
not constitute a majority of the Board; the occurrence of any merger,
consolidation, reorganization involving the Company, other than, in the case of
any of the foregoing, a transaction in which the shareholders of the Company
immediately prior to the transaction hold immediately thereafter, in
substantially the same proportion as immediately prior to the transaction, more
than 50% of the combined voting power of the then outstanding securities of the
resulting entity; or the occurrence of the sale or other disposition of all or
substantially all of the Company’s assets (including a plan of liquidation).

 

“Disability” shall mean the Employee’s inability to substantially perform his
material duties on a full-time basis for 12 consecutive months due to physical
or mental illness, if within 30 days after notice of termination is thereafter
given by the Company the Employee shall not have returned to the full-time
performance of the Employee’s duties; provided, however, that if Employee shall
not agree with a determination to terminate him because of Disability, the
question of Employee’s ability shall be subject to the certification of a
qualified medical doctor agreed to by the Company and the Employee or, in the
event of the Employee’s incapacity to designate a doctor, the Employee’s legal
representative. In the absence of agreement between the Company and the
Employee, each party shall nominate a qualified medical doctor and the two
doctors shall select a third doctor, who shall make the determination as to
Disability.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor provision).

 

“Excluded Person” shall mean: (i) Ralph Crump, Scott Crump, members of their
immediate families, and/or any entity of which the foregoing own beneficially
35% or more of the combined voting power of such entity’s outstanding voting
securities; (ii) any person (as defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) who at the date of this Agreement is the beneficial owner of 35%
or more of the combined voting power of the Company’s outstanding securities at
this date; (iii) any Company employee benefit plan; (iv) any entity the shares
of which are held by the

 

- 109 -



--------------------------------------------------------------------------------

Company’s shareholders in substantially the same proportion as they held the
Company’s stock; and (v) any testamentary trust or estate.

 

“Good Reason” shall mean termination for one or more of the following reasons:

 

a demeaning or a material adverse involuntary change in Employee’s duties,
status, title or position as an employee or officer of the Company, such as the
removal of the Employee as an officer, manager, etc., which position the
Employee held at the time of the Change in Control. For purposes of this
section, the fact that the Company is a subsidiary of an acquirer or a division
of an acquirer shall not in and of itself be considered a material change to the
Employee’s duties, status, title or position and any change in titles to make
such title consistent with those of an acquirer shall not in and of itself be
considered a material change to the Employee’s duties, status, titles or
position; or a reduction by the Company in the Employee’s base salary as in
effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement; or a transfer of the Employee’s place of work
to a location which is more than 50 miles from the Employee’s place of work at
the time of the Change in Control; or any failure by the Company to provide the
Employee with the number of paid personal leave days or vacation or sick days to
which the Employee is entitled at the time of a Change in Control; or any
material breach by the Company of any provision of this Agreement; or any
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company.

 

“Incumbent Members” shall mean, in respect of any 12-month period, the members
of the Board on the date immediately preceding the commencement of such 12-month
period, provided that any person becoming a Director during such 12-month period
whose election or nomination for election was approved by a majority of the
Directors who, on the date of such election or nomination for election,
comprised the Incumbent Members, shall be considered one of the Incumbent
Members in respect of such 12-month period.

 

“IRC” shall mean the Internal Revenue Code of 1986, as amended (or any successor
provision) and any Treasury Regulations issued thereunder.

 

“Person” shall mean any individual, firm, partnership, association, corporation,
limited liability company, trust or other business organization, entity or
enterprise.

 

“Severance Benefits” shall mean (i) salary continuation payments at the times at
which the Company shall have paid salary to its employees immediately prior to
the Change in Control for the Applicable Period at a salary rate equal to the
salary of Employee either at the Termination Date or the date of Change in
Control, whichever is greater; and (ii) the provision to Employee and his family
during the Applicable Period (or such greater period of time as may be required
by law) of all employee welfare benefit plans and perquisite programs in which
the Employee was entitled to participate immediately prior to the Termination
Date, provided that the Employee’s continued participation is possible under the
general terms and provisions of such plans and programs; if such participation
in any such plan or program is barred, the Company shall, at its sole cost and
expense, arrange to provide, at the Company’s cost, the Employee with benefits
substantially similar to those which the Employee would otherwise have been
entitled to receive under such plans and programs from which his continued
participation is barred; the Company’s obligations hereunder shall be offset by
any benefits the Employee receives from a new employer.

 

- 110 -



--------------------------------------------------------------------------------

“Termination Date” shall mean the date of termination of the Employee’s
employment with the Company.

 

Term

 

This Agreement shall commence on the Effective Date and shall continue in effect
until the earlier to occur of:

 

mutual consent of the Company and the Employee; and not less than 12 months’
prior written notice from the Company to Employee, provided, however, that if a
Change in Control occurs during the term of this Agreement, the termination of
this Agreement shall not terminate any rights of Employee which shall have
vested prior to termination.

 

Severance Compensation upon a Change in Control and Termination of Employment

 

If (a) a Change in Control shall occur while the Employee is an employee of the
Company, and (b) concurrently with or within one year following the Change in
Control either (i) the Company shall terminate the Employee’s employment other
than for death, Disability, or Cause (it being understood that a purported
termination for Disability or for Cause which is finally determined not to have
been proper shall not be a termination for Disability or for Cause), or (ii) the
Employee shall terminate his employment for Good Reason, the Company shall
provide the Employee with the Severance Benefits commencing on the Termination
Date.

 

If (a) the Company terminates the Employee’s employment other than for death,
Disability, or Cause, or Employee terminates his employment for Good Reason,
during the period beginning three months before and ending one year after the
earlier of (i) public notice of a transaction that, if consummated, would
constitute a Change in Control, (ii) a letter of intent regarding a transaction
that, if consummated, would constitute a Change in Control, or (iii) a
definitive agreement regarding a transaction that, if consummated, would be a
Change in Control, and (b) a Change in Control occurs during such one-year
period, the Company shall provide the Employee with the Severance Benefits
commencing with the Change in Control.

 

Vesting of Stock Options on a Change in Control

 

Upon the occurrence of a Change in Control, the Company shall vest and make
immediately exercisable all stock options granted by the Company to the Employee
for the acquisition of the Company’s stock.

 

Limitation on Benefits

 

Notwithstanding any provision of this Agreement to the contrary, if it shall be
determined that any benefit, payment or distribution by the Company to or for
the benefit of the Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (a “Payment”) would, if paid, be subject
to the excise tax imposed by Section 4999 of the IRC (the “Excise Tax”), the
Payment shall be reduced to the extent necessary to eliminate such Excise Tax,
provided, however, that such reduction shall not apply to the extent that the
Payment to the Employee of any taxes, including, but not limited to, the excise
tax under Section 4999, are, after applying the foregoing reduction, greater
than the amount of the Payments net of tax if the foregoing reduction is not
applied. The Employee may, to the extent permitted by law, elect which
Payment(s) will be reduced.

 

- 111 -



--------------------------------------------------------------------------------

Mitigation: No Effect on Other Contractual Rights; Cure Period

 

The Employee shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under Section 3 of
this Agreement be reduced by any compensation earned by the Employee as the
result of employment by another Person after the Termination Date, or otherwise.

 

If the Employee is engaged by the Company or an affiliate as a consultant on or
after the Termination Date and during the Applicable Period, the amount payable
under Section 3 of this Agreement shall be reduced by the amount paid to the
Employee as a consultant for services to the Company or an affiliate during the
Applicable Period.

 

Except as expressly provided herein, the provisions of this Agreement, and any
payment provided for hereunder, shall not reduce any amounts otherwise payable,
or in any way diminish the Employee’s existing rights, or rights which would
accrue solely as a result of the passage of time, under any benefit plan,
employment agreement or other contract, plan or arrangement.

 

The Company’s termination of the Employee’s employment shall not be deemed for
Cause for purposes of this Agreement unless the Company shall have first given
the Employee written notice of the reasons the Company believes it may terminate
the Employee’s employment for Cause and the Employee fails to cure the reasons
for such termination for Cause within the 30-day period following such written
notice. During any 30-day notice period, the Employee may appeal any proposed
termination for Cause to the employee of the Company to whom the Employee’s
immediate supervisor or manager reports. If the Employee’s immediate supervisor
is the Chief Executive Officer of the Company, the Employee may appeal to the
Board.

 

The Employee’s termination of his employment shall not be deemed for Good Reason
for purposes of this Agreement unless the Employee shall have first given the
Company written notice of the reasons the Employee believes the Employee may
terminate the Employee’s employment for Good Reason and the Company fails to
cure the reasons for such termination for Good Reason within the 30-day period
following such written notice to the Company.

 

Assumption by Successor to the Company

 

The Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 7 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law. If at any time during the term of this

 

- 112 -



--------------------------------------------------------------------------------

Agreement the Employee is employed by any corporation a majority of the voting
securities of which is then owned by the Company, “Company” as used in this
Agreement shall in addition include such corporation. In such event, the Company
agrees that it shall pay or shall cause such other company to pay any amounts
owed to the Employee pursuant to Section 3 hereof.

 

This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Employee’s devisee, legatee or other designee or, if there
be no such designee, to the Employee’s estate.

 

Company’s Right to Terminate Employment

 

Notwithstanding anything contained in this Agreement to the contrary, except to
the extent that the Employee has a written employment agreement with the Company
which provides to the contrary, the Company may terminate the Employee’s
employment at any time, for any reason or no reason, and no provision contained
herein shall affect the Company’s ability to terminate the Employee’s employment
at any time, with or without Cause. Except as otherwise expressly provided
herein, nothing herein shall in any way require the Company to provide any of
the benefits specified in this Agreement prior to a Change in Control, nor shall
this Agreement be construed in any way to establish any policies or other
benefits for the Employee or any other employee of the Company whose employment
with the Company is terminated prior to a Change in Control.

 

Documents; Confidentially; Non-Compete Covenants

 

Definition. For purposes of this Section 9 the term “Company” shall include SI
Technologies, Inc. and its subsidiaries.

 

Documents. Employee shall not (except in the performance of his duties for the
Company) at any time or in any manner, make or cause to be made any copies,
pictures, duplicates, facsimiles or other reproductions or recordings or any
abstracts or summaries of any reports, studies, memoranda, correspondence,
manuals, records, plans or other written, printed or otherwise recorded
materials of any kind whatever belonging to or in the possession of the Company
or of any affiliate of the Company or any customer or client of the Company.
Employee shall have no right, title or interest in any such material, and
Employee agrees that (except in the performance of his duties for the Company)
he will not, without the prior written consent of the Company, remove any
material from the premises of the Company or any affiliate of the Company and
that he will surrender all such material to the Company immediately upon the
termination of his employment or at any time prior thereto upon the request of
the Company.

 

Proprietary Information, Confidentiality. Without the prior written consent of
the Company (which may be withheld with or without reason), Employee shall not
at any time (after the date hereof, whether during or after his employment with
the Company), directly or indirectly, use for

 

- 113 -



--------------------------------------------------------------------------------

his own benefit or purposes or for the benefit or purposes of any other Person
or disclose (except in the performance of his duties for the Company) in any
manner to any Person any trade secrets, information, data, know-how or knowledge
(including, but not limited to, that relating to costs, products, equipment,
merchandising and marketing methods, suppliers, customers, personnel training
programs, business expansion plans or financing) which is proprietary to the
Company or any affiliate of the Company or any client or customer of the
Company. This Section 9.3 shall not apply to any such data, information,
know-how or knowledge (a) which is publicly known or which hereafter becomes
publicly known through no fault of Employee; or (b) the disclosure of which is
legally compelled. Employee acknowledges that the Company intends any and all
information referred to above to be proprietary unless a policy to the contrary
is adopted by the Board.

 

Improvements and Inventions

 

Notification and Disclosure. Employee shall promptly notify the Company in
writing of the existence and nature of, and shall promptly and fully disclose to
the Company, any and all ideas, improvements and inventions, whether or not they
are believed to be patentable (all of which are hereinafter sometimes referred
to as “Inventions”), which Employee has conceived or first actually reduced to
practice and/or may conceive or first actually reduce to practice during the
period of Employee’s employment or which Employee may conceive or reduce to
practice within one year after termination of employment, if such Inventions
relate to a product or process upon which Employee worked during his last three
years of employment by the Company. An Invention for which no equipment,
supplies, facility or trade secret information of the Company was used and which
was developed entirely on Employee’s own time, and which does not relate to the
business of the Company or to the Company’s actual or demonstrably anticipated
research or development, or which does not result from any work performed by
Employee for the Company, is not considered to be the property of the Company.

 

Ownership of Inventions and Work Product. All such Inventions and all right,
title, and interest of every kind and nature, whether now known or unknown, in
and to any intellectual property, including, but not limited to, any computer
software programs, trademarks, service marks, copyrights, films, scripts, ideas,
creations and properties invented, created, written, developed, furnished,
produced or disclosed by Employee in the course of rendering services to the
Company under and pursuant to this Agreement (hereinafter “Work Product”) shall
be the sole and exclusive property of the Company or its nominee, and during the
term of his employment and thereafter, whenever requested to do so by the
Company, Employee shall execute and assign any and all applications, assignments
and other instruments which the Company shall deem necessary or convenient in
order to apply for and obtain Letters Patent or Copyright Registration of the
United States and/or of any foreign countries for such Inventions and/or Work
Product in order to assign and convey to the Company or its nominee the sole and
exclusive right, title and interest in and to such inventions, and Employee will
render reasonable aid and assistance in any interference or litigation
pertaining thereto, all expenses reasonably incurred by Employee at the request
of the Company to be borne by the Company, provided such aid assistance does not
unreasonably interfere with Employee’s then current employment. In this
connection, as to work which requires Employee’s time after termination of his
employment, Employee shall be entitled to compensation for the time requested by
the Company at an hourly rate equal to the pro rata hourly rate at which
Employee is being paid for a normal pay period immediately prior to the request
for services. All Inventions and Work Product resulting from Employee’s
employment by the Company shall be considered “work for hire” for purposes of
the United States copyright laws.

 

Covenant Not to Compete

 

Employee hereby agrees that, during the Applicable Period, the Employee shall
not, without the Company’s prior written consent (which may be withheld with or
without reason), “engage or be interested, directly or indirectly” (as
hereinafter defined), whether alone or together with or on behalf of or through
any Person, whether as sole proprietor, partner, investor, stockholder or any
type of principal whatever, or as agent, officer, director,

 

- 114 -



--------------------------------------------------------------------------------

employee, technical advisor (except as he is employed by the Company), lender,
trustee, beneficiary or otherwise, in any phase of the Restricted Business (as
hereinafter defined) with any “customer” in the states where the Company engages
in its business in the United States or any other country in which the Company
has conducted its Restricted Business at any time during the three-year period
prior to the Change in Control (the “Reference Period).”

 

The term “Restricted Business” as used herein means any business any part of
which consists of (a) manufacturing, sale or distribution of any product
substantially similar to or otherwise competitive with a product manufactured,
sold or distributed by any subsidiary, division or business unit of the Company
during the Reference Period, and (b) any business of a kind in whole or in part
similar to and competitive with that engaged in by the Company during the
Reference Period.

 

The term “engage or be interested, directly or indirectly” as used herein shall
include, without limitation, giving advice or technical or financial assistance
by loan, guarantees, stock transactions or in any other manner or to any other
Person doing or about to do such Restricted Business in the area covered by this
Agreement; but shall not by itself include the ownership of less than 1% of the
outstanding stock of a corporation the shares of which are publicly traded.

 

The duration of the foregoing covenant shall be extended beyond the time period
set forth therein for a period equal to the duration of any breach or default of
such covenant by Employee.

 

Notwithstanding the foregoing, upon request, which request shall not be
unreasonably denied, Employee may enter the employment of another Person who was
a customer of the Company during the Reference Period, provided that such
customer is not engaged in the Restricted Business in a manner competitive with
the Company, and provided that the position would not involve the design or
construction of products which would be competitive to the products designed and
manufactured by the Company.

 

Business Relationships. Employee hereby agrees that, during the Applicable
Period, the Employee shall not, without prior written consent of the Company
(which may be withheld with or without reason):

 

request, induce, advise or encourage any customer or supplier, or any other
Person having business dealings with the Company, to the extent such business
dealings are in connection with the Restricted Business, to withdraw, curtail or
cancel such business dealings; or

 

hire as employee or independent contractor, or request, induce, advise or
encourage a termination of employment by, any other employee of the Company,
whether acting directly or indirectly and whether acting alone or together with
or on behalf of or through any other Person.

 

Termination of Payments. In addition to any other remedies at law or in equity
which the Company may have for breach by Employee of any covenant or agreement
in this Section 9, the Company may terminate payment of the Severance Benefits
under Section 3.

 

Equitable Relief. Employee agrees that the covenants and agreements set forth in
this Section 9 relate to matters that are of a special, unique and extraordinary
character which gives them a peculiar and special value, impossible of
replacement, the breach of which the Company cannot reasonably or adequately be
compensated in damages, and that any breach by Employee of any of Section 9 will
cause the Company irreparable injury. Employee therefore expressly agrees that
in addition to any and all other rights and remedies which the Company may have
at law or in equity, the Company shall be entitled to injunctive and/or other
equitable relief to present the continuing breach by Employee of any of the
terms or provisions of this Section 9 or to otherwise secure the enforcement of
any of the terms or provisions of this Section 9.

 

- 115 -



--------------------------------------------------------------------------------

Miscellaneous

 

Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company:

SI Technologies, Inc.

14192 Franklin Avenue

Tustin, CA 92780

Attn: Chairman of the Board; Chief Executive Officer

 

If to the Employee, to the last known address furnished to the Company by the
Employee, or such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

Waiver, Modification. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by the Board (but in no event may Employee act on behalf of the
Company in connection with a modification of this Agreement). No waiver by
either party hereto at any time of any breach by the other party hereto of, or
in compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provision
or conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without regard to such
State’s conflict of law principles.

 

Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

Arbitration. Except as provided herein for injunctive relief, in the event of
any dispute concerning or arising out of this Agreement, such dispute shall be
submitted by the parties to arbitration. Arbitration proceedings may be
commenced by either party giving the other party written notice thereof and
proceeding thereafter in accordance with the rules and procedures of the
American Arbitration Association. Any such arbitration shall take place before a
single arbitrator in the city nearest the Employee’s last place of employment
with the Company. Any such arbitration shall be governed by and subject to the
applicable laws of the State of California (including the discovery provisions
of California and the California Code of Civil Procedure), and the then
prevailing rules

 

- 116 -



--------------------------------------------------------------------------------

of the American Arbitration Association. The arbitrator’s award in any such
arbitration shall be final and binding, and a judgment upon such award may be
enforced by any court of competent jurisdiction. Except as provided above and in
the following sentence, one-half of the cost of arbitration shall be paid by
each party, except that each party shall be liable for its own attorneys’ fees
and other expenses incurred directly by it. However, the arbitrator may, in his
or her discretion, award expenses and attorneys’ fees to the prevailing party as
determined by the arbitrator.

 

Termination of Prior Agreements; No Double Benefits; Offset. The Employee and
the Company hereby terminate any and all prior agreements providing for the
payment of benefits in the event of any change in control (including but not
limited to a Change in Control as defined herein), merger, liquidation or sale
of substantially all of the assets of the Company. The Severance Benefits
payable under Section 3 of this Agreement are in lieu of any and all other
severance, covenant or similar payment or benefit under any agreement with or
plan of the Company which would otherwise be payable as a result of termination
of the Employee’s employment such that the Employee shall not be entitled to
receive multiple payments as a result of the termination of the Employee’s
employment with the Company, which termination would entitle the Employee to
payments pursuant to this Agreement. If an Employee shall receive or be entitled
to severance, covenant or other payments under some other agreement or plan as a
result of the termination of the Employee’s employment and thereafter the
Employee shall be entitled to a payment hereunder, the payments hereunder shall
be reduced by such prior payments.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date and year first above written.

 

SI TECHNOLOGIES, INC.

By:    

Name:

   

Title:

          Employee

 

- 117 -